DETAILED ACTION 
The present application, filed on 12/27/2019 is being examined under the AIA  first inventor to file provisions. 

The following is a final Office Action in response to Applicant’s amendments filed on 2/10/2021. 
a.  Claims 1, 3-6, 8-9, 11. 13-16, 18-19 are amended

Overall, Claims 1-20 are pending and have been considered below.     


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-8, 10-15, 17-18, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Snyder (US 2015/0254732), in view of Fox et al (US 8,548,876), in further view of Silverman et al (US 2010/0198772), in further view of Pang et al (US 2009/0248514).  
Regarding Claims 1, 11 – Snyder discloses: A system comprising: one or more processors; and one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more computer processors and perform:   
… to be positioned closest to a predefined portion of a webpage of the one or more webpages of the website; and {see at least fig4, [0044]-[0050]; fig5, rc501, rc554, [0051]; [0067] advertisements on the left side of the website}  

Snyder does not disclose, however, Fox discloses: 
receiving and storing one or more inputs in a database comprising (i) a browse history and a purchase history for a group of items associated with a user and (ii) page type information regarding one or more characteristics associated with one or more webpages of the website; {see at least (14)/[2:56-65] browse/purchase history used to categorize/subcategorize products; fig2,, fig5, (15)/[2:66-3:19]; (20)/[3:42-4:7] page type}  
merging the one or more inputs into merged data based on at least the one or more inputs; {see at least (14)/[2:56-65] stored, aggregated browser/purchase history used to categorize products (reads on analyzing)}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Snyder to include the elements of Fox.  One would have been motivated to do so, in order to provide the most suitable advertisement.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Snyder evidently discloses matching advertisement to page type.  Fox is merely relied upon to illustrate the functionality of receiving information and analyzing it in the same or similar context.  As best understood by Examiner, since both matching advertisement to page type, as well as receiving information and analyzing it are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Snyder, as well as Fox would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Snyder / Fox. 

Snyder, Fox does not disclose, however, Silverman discloses: 
generating a respective rank of each of the one or more advertisements of the sponsored product using a conversion probability; and as a function of the merged data; {see at least [0017] set ranking of ad based on conversion probability; fig2, rc214, [0072] content item (i.e. advertisement) rank data; [0069]-[0072]; fig4, rc408; [0017] adjust ranking of ad}  
based on the respective rank of each of the one or more advertisements, automatically designating at least one of the one or more advertisements of the sponsored product that is ranked higher than other advertisements in the one or more advertisements for the sponsored product … {see at least [0017] and selection; ad ranked higher}
sending instructions to display, as output on a user device, the at least one of the one or more advertisements of the sponsored product closest to the predefined portion of the webpage of the website based on the respective rank of each of the one or more advertisements of the sponsored product.  {see at least [0021] system responds by sending the ad to the requesting publisher; [0047]-[0048] implicitly discloses displaying ads on the website}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Snyder, Fox to include the elements of Silverman.  One would have been motivated to do so, in order to provide the most suitable advertisement.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Snyder, Fox evidently discloses matching advertisement to page type.  Silverman is merely relied upon to illustrate the functionality of ranking advertisements in the same or similar context.  As best understood by Examiner, since both matching advertisement to page type, as well as ranking advertisements are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Snyder, Fox, as well as Silverman would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Snyder, Fox / Silverman. 

Snyder, Fox, Silverman does not disclose, However, Pang discloses:  
receiving, via a campaign management system, one or more advertisements for a sponsored product customized to contextually match a page type associated with a page format of a website of a retailer; {see at least [0003] As the online publishing and advertisement industry grows, there needs to be better optimization in matching advertisements to web pages to reflect the context of the web page content}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Snyder, Fox, Silverman to include the elements of Pang.  One would have been motivated to do so, in order to achieve a better correlation between advertisement and webpage context.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Snyder, Fox, Silverman evidently discloses matching advertisement to page type.  Pang is merely relied upon to illustrate the functionality of contextual match in the same or similar context.  As best understood by Examiner, since both matching advertisement to page type, as well as YY are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Snyder, Fox, Silverman, as well as Pang would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Snyder, Fox, Silverman / Pang.

Regarding Claims 2, 12 – Snyder, Fox, Silverman, Pang discloses the limitations of Claims 1, 11. Fox further discloses:  wherein the one or more inputs further comprise at least one of: 
the purchase history for the group of items associated with customer information, wherein the group of items comprise the sponsored product and one or more other items; {see at least (14)/[2:26-56] purchase history; fig3, rc310, (24)/[4:40-53]}
a viewing history for the group of items associated with the customer information; {see at least (14)/[2:26-56] browse history (a viewing history is derived from the browse history)}  
item information of the group of items related to (i) the purchase history associated with the customer information and (ii) the viewing history associated with the customer information; {see at least fig1, rc118, rc121, rc123, rc124}  
inventory constraints associated with the group of items; 
competitor pricing associated with the group of items; or 
seasonal requirements information associated with the group of items.  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Snyder, Fox, Silverman, Pang to include additional elements of Fox.  One would have been motivated to do so, in order to insure the best advertisement selection.  In the instant case, Snyder, Fox, Silverman, Pang evidently discloses matching advertisement to page type.  Fox is merely relied upon to illustrate the additional functionality of the types of information received in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claims 3, 13 – Snyder, Fox, Silverman, Pang discloses the limitations of Claims 1, 11. Silverman further discloses:  wherein generating the respective rank of the at least one of the one or more advertisements of the sponsored product further comprises: 
calculating the function of the merged data and a set of attributes,
wherein the set of attributes comprises the sponsored product to be displayed on a given page type having a given page format for a particular customer based on at least (i) a bid price b submitted by an advertiser, (ii) a cost per click to the advertiser, (iii) an estimate metric of a click through rate ("CTR") for a particular advertisement of the one or more advertisements on a particular landing page of the website for the sponsored product, (iv) a customer profile, and (v) the conversion probability.  {see at least [0017] rank adjusted based on cost-per-click; [0051]-[0060] ranking based on price and conversions (reads on CTR); [0072] content item ranked based on bid data and conversion probability data; [0084]; [0003] advisement of interest for user (reads on customer profile)}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Snyder, Fox, Silverman, Pang to include additional elements of Silverman.  One would have been motivated to do so, in order to make the best advertisement selection.  In the instant case, Snyder, Fox, Silverman, Pang evidently discloses matching advertisement to page type.  Silverman is merely relied upon to illustrate the additional functionality of calculating the function of merged data in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claims 4, 14 – Snyder, Fox, Silverman, Pang discloses the limitations of Claims 1, 11. Snyder further discloses:  wherein generating the respective rank of the at least one of the one or more advertisements further comprises: 
automatically moving the at least one of the one or more advertisements of the sponsored product that is ranked higher than other advertisements in the one or more advertisements for the sponsored product to be positioned closest to a left side on a landing page of the website.  {see at least fig4, [0044]-[0050]; fig5, rc501, rc554, [0051]; [0067] advertisements on the left side of the website}  

Regarding Claims 5, 15 – Snyder, Fox, Silverman, Pang discloses the limitations of Claims 1, 11. Silverman further discloses:  wherein using the conversion probability for the sponsored product further comprises: 
calculating, using a logistic regression model, a probability of a customer purchasing an item, after viewing an advertisement for the sponsored product, and {see at least fig4, rc408, [0083] machine learning algorithms (reads on training model)}  
training the logistic regression model based on one or more variables in one or more features sets associated with the sponsored product … {see at least fig4, rc408, [0083] machine learning algorithms (reads on training model)} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Snyder, Fox, Silverman, Pang to include additional elements of Silverman.  One would have been motivated to do so, in order to make the best advertisement selection.  In the instant case, Snyder, Fox, Silverman, Pang evidently discloses matching advertisement to page type.  Silverman is merely relied upon to illustrate the additional functionality of calculating a purchase probability in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.   

Fox further discloses: 
comprising an availability, price, competitor price, brand value, product rating or product review of the sponsored product.  {see at least (2)/[1:5-16], (16)/[2:66-3:5] product category, brand, price range}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Snyder, Fox, Silverman, Pang to include additional elements of Fox.  One would have been motivated to do so, in order to make the best advertisement selection. In the instant case, Snyder, Fox, Silverman, Pang evidently discloses matching advertisement to page type.  Fox is merely relied upon to illustrate the additional functionality of product data in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claims 7, 17 – Snyder, Fox, Silverman, Pang discloses the limitations of Claims 1, 11. Silverman further discloses:  
receiving and storing in a real-time database: advertisement inventory to be provided as an input into a selection and ranking engine {see at least fig1, rc114, [0027] store ad inventory. The claim element “to be provided as an input into a selection and ranking engine” consists entirely of language disclosing at most a reason to have performed earlier method steps (intended use or field of use), but which imparts neither structure nor functionality to the claimed method, so it is considered but given no patentable weight. (see MPEP 2111.05 and authorities cited therein).  The reference is provided for the purpose of compact prosecution.}; one or more landing pages of the website associated with the sponsored product; inventory constraints; or competitor pricing.  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Snyder, Fox, Silverman, Pang to include additional elements of Silverman.  One would have been motivated to do so, in order to make the best advertisement selection.  In the instant case, Snyder, Fox, Silverman, Pang evidently discloses matching advertisement to page type.  Silverman is merely relied upon to illustrate the additional functionality of the data to be received and stored in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.   

Regarding Claims 8, 18 – Snyder, Fox, Silverman, Pang discloses the limitations of Claims 1, 11. Silverman further discloses:  
	training a logistic regression model such that {see at least fig4, rc408, [0083] machine learning algorithms}, for each respective advertisement for the sponsored product displayed on the website, …, a cost per click to an advertiser based on a click through rate ("CTR") of the respective advertisement for the sponsored product .  {see at least [0017] rank adjusted based on cost-per-click;}, …, and a conversion probability estimation associated with the customer {see at least [0017] set ranking of ad based on conversion probability;}, and (b) output data for a logistic regression model comprises respective indications that the customer will click on the respective advertisement for the sponsored product based on the one or more advertisements for the sponsored product displayed on the website.  {see at least [0017] rank adjusted based on cost-per-click … set ranking of ad based on conversion probability; [0051]-[0060] ranking based on price and conversions (reads on CTR); [0072] content item ranked based on bid data and conversion probability data; [0084]; [0003] advisement of interest for user}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Snyder, Fox, Silverman, Pang to include additional elements of Silverman.  One would have been motivated to do so, in order to make the best advertisement selection.  In the instant case, Snyder, Fox, Silverman, Pang evidently discloses matching advertisement to page type.  Silverman is merely relied upon to illustrate the additional functionality of training a logistic model in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.   

Fox further discloses:  
	… (a) input data comprises the browse history and the purchase history associated with a customer, … {see at least (14)/[2:56-65] browse/purchase history used to categorize/subcategorize products; fig2,, fig5, (15)/[2:66-3:19]}
	… page type information associated with the website … {see at least (20)/[3:42-4:7] page type}

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Snyder, Fox, Silverman, Pang to include additional elements of Fox.  One would have been motivated to do so, in order to make the best advertisement selection.  In the instant case, Snyder, Fox, Silverman, Pang evidently discloses matching advertisement to page type.  Fox is merely relied upon to illustrate the additional functionality of type of data received in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claims 10, 20 – Snyder, Fox, Silverman, Pang discloses the limitations of Claims 1, 11. Silverman further discloses:  
generating, by a logistic regression model, as trained, a respective prediction of a probability of each respective customer clicking on a respective advertisement for the sponsored product based on the one or more advertisements for the sponsored product displayed on the website. {see at least fig4, rc408, [0083] machine learning algorithms (reads on training model)}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Snyder, Fox, Silverman, Pang to include additional elements of Silverman.  One would have been motivated to do so, in order to make the best advertisement selection.  In the instant case, Snyder, Fox, Silverman, Pang evidently discloses matching advertisement to page type.  Silverman is merely relied upon to illustrate the additional functionality of a trained regression model in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.   


Claims 6, 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Snyder (US US 2015/0254732), in view of Fox et al (US 8,548,876), in further view of Silverman et al (US 2010/0198772), in further view of Pang et al (US 2009/0248514), in further view of Wai (US 10,210,548).  
Regarding Claims 6, 16 – Snyder, Fox, Silverman, Pang discloses the limitations of Claims 1, 11. Snyder, Fox, Silverman, Pang does not disclose, however, Wai discloses:  wherein using the conversion probability for the sponsored product further comprises: 
calculating, using a Random Forest non-linear tree based model, a probability of a customer purchasing an item, after viewing an advertisement for the sponsored product , and {see at least fig5, (50)/[9:37-45] Random Forest method}  
training the Random Forest non-linear tree based model based on one or more variables in one or more features sets associated with the sponsored product … {see at least (10)/[2:11-25] machine learning} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Snyder, Fox, Silverman, Pang to include the elements of Wei.  One would have been motivated to do so, in order to make the best possible advertisement selection.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Snyder, Fox, Silverman, Pang evidently discloses matching advertisement to page type.  Wei is merely relied upon to illustrate the functionality of calculating a customer purchase probability in the same or similar context.  As best understood by Examiner, since both matching advertisement to page type, as well as calculating a customer purchase probability are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Snyder, Fox, Silverman, Pang, as well as Wei would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Snyder, Fox, Silverman, Pang / Wei. 

Fox further discloses: 
… comprising an availability, price, competitor price, brand value, product rating, or product review of the sponsored product. {see at least (2)/[1:5-16], (16)/[2:66-3:5] product category, brand, price range}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Snyder, Fox, Silverman, Pang to include additional elements of Fox.  One would have been motivated to do so, in order to make possible the best advertisement selection.  In the instant case, Snyder, Fox, Silverman, Pang evidently discloses matching advertisement to page type.  Fox is merely relied upon to illustrate the additional functionality of received data types in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  


Claims 9, 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Snyder (US US 2015/0254732), in view of Fox et al (US 8,548,876), in further view of Silverman et al (US 2010/0198772), in further view of Pang et al (US 2009/0248514), in further view of Karidi (US 10,275,795).  
Regarding Claims 9, 19 – Snyder, Fox, Silverman, Pang discloses the limitations of Claims 8, 18. Snyder, Fox, Silverman, Pang does not disclose, however, Karidi discloses: 
wherein the cost per click to the advertiser based on the CTR of the respective advertisement for the sponsored product is modeled in the logistic regression model using a probability of click as a set of significant features and a set of coefficients. {see at least (26)/[4:35-5-] CTR probability}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Snyder, Fox, Silverman, Pang to include the elements of Karidi.  One would have been motivated to do so, in order to make the best possible advertisement selection.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Snyder, Fox, Silverman, Pang evidently discloses matching advertisement to page type.  Karidi is merely relied upon to illustrate the functionality of calculating a CTR in the same or similar context.  As best understood by Examiner, since both matching advertisement to page type, as well as calculating a CTR are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Snyder, Fox, Silverman, Pang, as well as Karidi would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Snyder, Fox, Silverman, Pang / Karidi. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. Further, Applicant is of the opinion that the prior art fails to teach Applicant’s invention. 

Examiner respectfully disagrees with the latter.


With respect to Applicant’s Remarks as to the Requirement for Information under 37 C.F.R. §1.105
	As a result of the amendments, the requirement becomes moot. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
	Applicant’s arguments are persuasive. 

The eligibility analysis ion the 11/10/2020 Office Action has concluded at Step 2A Prong One:
Claim 1, (which is repeated in Claim 11) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: automatically designating an advertisement to be positioned closest to a predefined portion of a webpage; sending instructions to display the advertisement.  The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components (“campaign management system”). That is, the drafted process is comparable to an advertising, marketing, i.e. a process aimed at providing advertisements in a certain position of a webpage. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of advertising, marketing, sales activities, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

However, the identified abstract idea is integrated into a practical application by the additional claim elements, as they bring about an improvement in the field of endeavor (see MPEP 2106.05(a)). This improvement is disclosed by application specification at [0003]-[0007], [0011], [0028]-[0029], [0049], [0062]-[0064] and [0072]. 

	Therefore, the rejection is withdrawn. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 112(a).
	The rejection is withdrawn as a result of the amendments. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 112(b).
	The rejection is withdrawn as a result of the amendments. 



With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
Applicant submits that the prior art of record does not disclose “receiving, via a campaign management system, one or more advertisements for a sponsored product customized to contextually match a page type associated with a page format of a website of a retailer.” Examiner agrees. However, Pang discloses:    
receiving, via a campaign management system, one or more advertisements for a sponsored product customized to contextually match a page type associated with a page format of a website of a retailer; {see at least [0003] As the online publishing and advertisement industry grows, there needs to be better optimization in matching advertisements to web pages to reflect the context of the web page content}
Therefore, Pang discloses the claim limitation. 

Applicant submits that the prior art of record does not disclose “receiving and storing one or more inputs in a database comprising (i) a browse history and a purchase history for a group of items associated with a user and (ii) page type information regarding one or more characteristics associated with one or more webpages of the website.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. Fox discloses: 
receiving and storing one or more inputs in a database comprising (i) a browse history and a purchase history for a group of items associated with a user and (ii) page type information regarding one or more characteristics associated with one or more webpages of the website; {see at least (14)/[2:56-65] browse/purchase history used to categorize/subcategorize products; fig2,, fig5, (15)/[2:66-3:19]; (20)/[3:42-4:7] page type}  
Therefore, Fox discloses the claim limitation.   

Applicant submits that the prior art of record does not disclose “generating a respective rank of each of the one or more advertisements of the sponsored product using a conversion probability and as a function of the merged data.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. Silverman discloses:
generating a respective rank of each of the one or more advertisements of the sponsored product using a conversion probability; and as a function of the merged data; {see at least [0017] set ranking of ad based on conversion probability; fig2, rc214, [0072] content item (i.e. advertisement) rank data; [0069]-[0072]; fig4, rc408; [0017] adjust ranking of ad}
Therefore, Silverman discloses the claim limitation.   

Applicant submits that the prior art of record does not disclose “sending instructions to display, as output on a user device, the at least one of the one or more advertisements of the sponsored product closest to the predefined portion of the webpage of the website based on the respective rank.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. Silverman discloses: 
generating a respective rank of each of the one or more advertisements of the sponsored product using a conversion probability; and as a function of the merged data; {see at least [0017] set ranking of ad based on conversion probability; fig2, rc214, [0072] content item (i.e. advertisement) rank data; [0069]-[0072]; fig4, rc408; [0017] adjust ranking of ad}
Therefore, Silverman discloses the claim limitation.   

The other arguments presented by Applicant continually point back to the above arguments as being the basis for the arguments against the other 103 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims. Therefore, it is believed that all arguments put forth have been addressed by the points above.


Examiner has reviewed and considered all of Applicant’s remarks. The changes of the grounds for rejection, if any, have been necessitated by Applicant’s extensive amendments to the claims. Therefore, the rejection is maintained, necessitated by the extensive amendments. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this office action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Choi can be reached at (469)295-9171. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622